ON MOTION FOR REHEARING
PER CURIAM.
We grant Appellee’s motion for rehearing, and substitute this opinion for the opinion issued February 5,2016.
Luis Cordero appeals the final judgment for unpaid assessments entered against him on behalf of Crestwynd Bay Homeowners Association, Inc. Finding no error in the determination that Cordero is liable for the unpaid assessments, we affirm.
The Association’s president testified to the amounts the Association levied in assessments and late fees, and to the applicable interest rate. Cordero himself testified to the amounts he had actually paid. Cordero also acknowledged at trial that the amount due to the Association was readily determinable by simple math. The total of the assessment amount was figured by simple addition of the individual assessments to which the president testified. Similarly, the total for late fees was figured by multiplying the late fee amount by the number of late payments. These totals were included in the final judgment. The record on appeal did not indicate, however, the calculation used to determine the interest amount in the final judgment. Nor did the record indicate how Cordero’s payments were applied to the total amount due.
With its motion for rehearing, the Association included the spreadsheet showing the simple calculation of interest on the amounts due, with credit for the payments Cordero made applied to the interest amount per Section 720.3085(3)(b), Florida Statutes (2015). This spreadsheet was submitted to the trial court to assist in calculation of the interest amount per the court’s ruling. The trial court included the amount of interest obtained by this calculation as the interest payable in its final judgment. Accordingly, we affirm the final judgment of the trial court.
AFFIRMED.
COHEN, WALLIS and LAMBERT, JJ., concur.